EXECUTION VERSION


Exhibit 10.12




FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
THIS FIRST AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Amendment”) is
dated as of November 6, 2017 and is entered into by and among TERRAFORM POWER
OPERATING, LLC, a Delaware limited liability company (“Borrower”), TERRAFORM
POWER, LLC, a Delaware limited liability company (“Holdings”), CERTAIN
SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party hereto, and HSBC BANK
USA, NATIONAL ASSOCIATION, as Administrative Agent acting with the consent of
the Lenders, and is made with reference to that certain CREDIT AND GUARANTY
AGREEMENT dated as of October 17, 2017 (the “Credit Agreement”) by and among
Borrower, Holdings, the subsidiaries of the Borrower named therein, the Lenders,
the Issuing Banks, the Administrative Agent, the Collateral Agent and the other
Agents named therein. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement after giving
effect to this Amendment.
RECITALS
WHEREAS, the Credit Parties have requested that Lenders agree to amend certain
provisions of the Credit Agreement as provided for herein;
WHEREAS, each existing Lender that executes and delivers a signature page to
this Amendment will thereby agree to the terms of this Amendment;
WHEREAS, reference is made to the Term Loan and Guaranty Agreement dated as of
the date hereof among Borrower, Holdings, certain subsidiaries of Borrower party
thereto, as guarantors, the lenders party thereto from time to time, and Royal
Bank of Canada, as administrative agent and collateral agent, pursuant to which
the Lenders party thereto have agreed to make senior secured term loans
denominated in Dollars in the amount of $350,000,000;
WHEREAS, subject to certain conditions, Lenders are willing to agree to such
amendments relating to the Credit Agreement.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
SECTION I.
AMENDMENTS TO CREDIT AGREEMENT

1.1
Amendments to Section 1.1: Definitions.

A.     Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
“Existing Term Loan Refinancing Cap” means an amount equal to the sum of (x)
$450,000,000 and (y) additional amounts from time to time if, immediately after
giving effect to the incurrence of such additional amounts (but without giving
effect to any amount incurred simultaneously under the immediately preceding
clause (x)) and the application of





--------------------------------------------------------------------------------









the proceeds therefrom, the First Lien Leverage Ratio (as defined in the Term
Facility Agreement), computed as of the last day of the most recently ended
Fiscal Quarter, is equal to or less than 2.50:1.00.
“First Amendment” means that certain First Amendment to Credit and Guaranty
Agreement dated as of November 6, 2017, among Holdings, Borrower, each Guarantor
party thereto, the Lenders party thereto and Administrative Agent.
“First Amendment Effective Date” has the meaning assigned to such term in
Section II of the First Amendment.
“Term Facility Administrative Agent” means Royal Bank of Canada, in its capacity
as administrative agent and collateral agent under the Existing Term Loan
Refinancing Documents, or any successor administrative agent or collateral agent
under the Existing Term Loan Refinancing Documents.
“Term Facility Agreement” means the Term Loan and Guaranty Agreement dated as of
November 8, 2017, among Holdings, Borrower, the Subsidiaries party thereto, as
guarantors, the lenders party thereto, the Term Facility Administrative Agent
and the joint lead arrangers and joint bookrunners party thereto, as such
agreement may be amended, restated, amended and restated, supplemented, waived
or otherwise modified from time to time or refunded, refinanced, restructured,
replaced, renewed, repaid, increased or extended from time to time, in each case
as and to the extent permitted by this Agreement and the Pari Passu
Intercreditor Agreement.
B.      (i) The definitions of “Existing Term Loan Refinancing Documents” and
“Pari Passu Intercreditor Agreement” in Section 1.1 of the Credit Agreement are
hereby deleted in their entirety and replaced as follows:
“Existing Term Loan Refinancing Documents” means (i) the Term Facility Agreement
and (ii) all guarantee and collateral documentation in respect thereof governing
the terms of Indebtedness of the Borrower and the Guarantors, a portion of the
proceeds of which are used to refinance the Indebtedness under the Existing Term
Credit Agreement; provided that (a) such Indebtedness has a maturity no earlier
than the Maturity Date, (b) such Indebtedness does not constitute an obligation
(including pursuant to a guarantee) of any Subsidiary of Holdings other than a
Credit Party or a Subsidiary that provides a guarantee pursuant to Section 5.20,
(c) such Indebtedness is secured only by the Collateral, including any
collateral of Non-Recourse Subsidiaries securing guarantees pursuant to Section
5.20 and shall be subject to the terms of the Pari Passu Intercreditor Agreement
and (d) the Indebtedness under the Existing Term Credit Agreement shall be
repaid, all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, and all commitments thereunder shall be
terminated, in each case on the First Amendment Effective Date.
“Pari Passu Intercreditor Agreement” means the Pari Passu Intercreditor
Agreement dated as of the First Amendment Effective Date among Administrative
Agent, Term Facility Administrative Agent and the Credit Parties.


2





--------------------------------------------------------------------------------









1.2    Amendments to Section 6.1: Indebtedness. Section 6.1(q) of the Credit
Agreement is hereby deleted in its entirety and replaced as follows:
“(q)    Indebtedness under (i) (A) the Senior 2023 Notes Documents (and
guaranties thereof by the Credit Parties pursuant to the Senior 2023 Notes
Documents) and (B) the Senior 2025 Notes Documents (and guaranties thereof by
the Credit Parties pursuant to the Senior 2025 Notes Documents), in the case of
all such Indebtedness outstanding at any time pursuant to this subclause (i), in
an aggregate principal amount not to exceed $1,250,000,000 and (ii) the Existing
Term Loan Refinancing Documents in an aggregate principal amount not to exceed
the Existing Term Loan Refinancing Cap, and in the case of each of clauses (i)
through (ii), any Refinancing Indebtedness in respect thereof.”
1.3    Amendments to Section 6.3: No Further Negative Pledges. Section 6.3 of
the Credit Agreement is hereby deleted in its entirety and replaced as follows:
“Except with respect to (a) specific property encumbered to secure payment of
particular Indebtedness or to be sold pursuant to an executed agreement with
respect to a permitted sale, disposition or other transfer, (b) restrictions by
reason of customary provisions restricting assignments, subletting or other
transfers contained in leases, licenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property or assets secured by such Liens or the property or assets subject
to such leases, licenses or similar agreements, as the case may be), (c)
restrictions as of the Closing Date identified on Schedule 6.3, (d) restrictions
on the Equity Interests of Non-Recourse Subsidiaries in any Non-Recourse Project
Indebtedness documentation or other Indebtedness documentation of Non-Recourse
Subsidiaries, (e) [reserved], (f) restrictions contained in any Credit Document,
Senior 2023 Notes Document or Senior 2025 Notes Document, in each case as in
effect on the Closing Date, or in the Existing Term Loan Refinancing Documents
as in effect on the First Amendment Effective Date (or in any agreement or other
document evidencing Refinancing Indebtedness in respect of the Indebtedness
established by any of the foregoing (or, in the case of the Indebtedness
established under the Credit Documents, any Credit Agreement Refinancing
Indebtedness)); provided that the restrictions and conditions contained in any
such agreement or other document are not less favorable in any material respect
to the Lenders than the restrictions and conditions imposed by the agreements or
other documents in respect of the Indebtedness being refinanced) and (g)
restrictions on Non-Recourse Subsidiaries described in Section 6.2(q), no Credit
Party or any of its Subsidiaries (other than any Non-Recourse Subsidiary) shall
enter into any agreement prohibiting the creation or assumption of any Lien upon
any of its properties or assets, whether now owned or hereafter acquired, to
secure the Obligations.”


1.4    Amendments to Section 6.5: Restrictions on Subsidiary Distributions.
Section 6.5 of the Credit Agreement is hereby deleted in its entirety and
replaced as follows:
“Except as provided herein, no Credit Party shall, nor shall it permit any of
its Subsidiaries (other than any Non-Recourse Subsidiary) to, create or
otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of


3





--------------------------------------------------------------------------------









any Subsidiary of Borrower to (a) pay dividends or make any other distributions
on any of such Subsidiary’s Equity Interests owned by Borrower or any other
Subsidiary of Borrower, (b) repay or prepay any Indebtedness owed by such
Subsidiary to Borrower or any other Subsidiary of Borrower, (c) make loans or
advances to Borrower or any other Subsidiary of Borrower, or (d) transfer, lease
or license any of its property or assets to Borrower or any other Subsidiary of
Borrower other than (i) by reason of customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business, (ii) restrictions that are or were created by virtue of any transfer
of, agreement to transfer or option or right with respect to any property,
assets or Equity Interests not otherwise prohibited under this Agreement, (iii)
restrictions as of the Closing Date described on Schedule 6.5, or (iv)
restrictions contained in any Credit Document, Senior 2023 Notes Document or
Senior 2025 Notes Document, in each case as in effect on the Closing Date, or in
the Existing Term Loan Refinancing Document as in effect on the First Amendment
Effective Date (or in any agreement or other document evidencing Refinancing
Indebtedness in respect of the Indebtedness established by any of the foregoing
(or, in the case of the Indebtedness established under the Credit Documents, any
Credit Agreement Refinancing Indebtedness)); provided that the restrictions and
conditions contained in any such agreement or other document are not less
favorable in any material respect to the Lenders than the restrictions and
conditions imposed by the agreements or other documents in respect of the
Indebtedness being refinanced).”
SECTION II.
AMENDMENTS TO CREDIT DOCUMENTS

2.1        Amendments to Credit Agreement. This Amendment shall become effective
as of the date on which the following conditions precedent shall be satisfied
(or effectively waived) (the “First Amendment Effective Date”):
A.     Execution. Administrative Agent shall have received (i) a counterpart
signature page of this Amendment duly executed by each of the Credit Parties and
(ii) a counterpart signature page of this Amendment from the Lenders
constituting Requisite Lenders.
B.     Representations and Warranties. Each of the representations and
warranties contained in Section 4 of the Credit Agreement and in the other
Credit Documents shall be true and correct in all material respects on and as of
the First Amendment Effective Date (except to the extent any such representation
or warranty is expressly stated to have been made as of a specific date, in
which case such representation or warranty shall be true and correct in all
material respects as of such date).
SECTION III.
REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party which is a party
hereto represents and warrants as of the date hereof to each Lender that the
following statements are true and correct in all material respects:
A.     Corporate Power and Authority. Each of Holdings and its Subsidiaries
party hereto has all requisite power and authority to enter into this Amendment
and to carry out the


4





--------------------------------------------------------------------------------









transactions contemplated hereby and by the Credit Agreement (as amended by this
Amendment) and the other Credit Documents.
B.     Due Authorization. The execution, delivery and performance of this
Amendment have been duly authorized by all necessary action on the part of each
Credit Party that is a party hereto.
C.     No Conflict. The execution, delivery and performance by the Credit
Parties of this Amendment and the consummation of the transactions contemplated
hereby and by the Credit Agreement and the other Credit Documents do not and
will not (a) violate (i) any provision of any law or any governmental rule or
regulation applicable to any Credit Party or any Subsidiary of Holdings except
where such violations could not reasonably be expected to have a Material
Adverse Effect, (ii) any of the Organizational Documents of Holdings or any of
its Subsidiaries, or (iii) any order, judgment or decree of any court or other
agency of government binding on Holdings or any of its Subsidiaries except, in
this clause (a)(iii), where such violation could not reasonably be expected to
have a Material Adverse Effect; (b) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Holdings or any of its Subsidiaries except to the
extent such conflict, breach or default could not reasonably be expected to have
a Material Adverse Effect; (c) result in or require the creation or imposition
of any Lien upon any of the properties or assets of Holdings or any of its
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of Collateral Agent, for the benefit of the Secured Parties); or (d)
require any approval of stockholders, members or partners or any approval or
consent of any Person under any Contractual Obligation of Holdings or any of its
Subsidiaries, except for such approvals or consents which will be obtained on or
before the First Amendment Effective Date and except for any such approvals or
consents the failure of which to obtain will not have a Material Adverse Effect.
D.     Governmental Consents. The execution, delivery and performance by the
Credit Parties of this Amendment and the Credit Agreement and the consummation
of the transactions contemplated hereby do not require any registration with,
consent or approval of, or notice to, or other action to, with or by, any
Governmental Authority except (a) such as have been obtained or made and are in
full force and effect and (b) for filings and recordings with respect to the
Collateral.
E.     Binding Obligation. This Amendment has been duly executed and delivered
by each Credit Party that is a party hereto and this Amendment and the Credit
Agreement are the legally valid and binding obligations of such Credit Party,
enforceable against such Credit Party in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.
F.     Incorporation of Representations and Warranties from Credit Agreement.
The representations and warranties contained in Section 4 of the Credit
Agreement are and will be true and correct in all material respects on and as of
the First Amendment Effective Date to the same extent as though made on and as
of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case they were true and correct
in all material respects on and as of such earlier date.


5





--------------------------------------------------------------------------------









G.     Absence of Default. No event has occurred and is continuing or will
result immediately from the consummation of the transactions contemplated by
this Amendment that would constitute an Event of Default or a Default.
SECTION IV.
ACKNOWLEDGMENT AND CONSENT

Each of Holdings, Borrower and each Guarantor hereby acknowledges that it has
reviewed the terms and provisions of the Credit Agreement and this Amendment and
consents to the amendment of the Credit Agreement effected pursuant to this
Amendment. Each of Holdings, Borrower and each Guarantor hereby confirms that
each Credit Document to which it is a party or otherwise bound and all
Collateral encumbered thereby will continue to guarantee or secure, as the case
may be, to the fullest extent possible in accordance with the Credit Documents
the payment and performance of all “Obligations” under each of the Credit
Documents to which is a party (in each case as such terms are defined in the
applicable Credit Document).
Each of Holdings, Borrower and each Guarantor acknowledges and agrees that any
of the Credit Documents (as they may be modified by this Amendment) to which it
is a party or otherwise bound shall continue in full force and effect and that
all of its obligations thereunder shall be valid and enforceable and shall not
be impaired or limited by the execution or effectiveness of this Amendment other
than to the extent expressly contemplated hereby.
Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and (ii)
nothing in the Credit Agreement, this Amendment or any other Credit Document
shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.
SECTION V.
MISCELLANEOUS

A.     Reference to and Effect on the Credit Agreement and the Other Credit
Documents.
(i)     On and after the First Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended by this Amendment.
(ii)     This Amendment shall constitute a “Credit Document” for all purposes of
the Credit Agreement and shall be administered and construed pursuant to the
terms of the Credit Agreement.
(iii)     Except as specifically amended by this Amendment, the Credit Agreement
and the other Credit Documents shall remain in full force and effect and are
hereby ratified and confirmed.


6





--------------------------------------------------------------------------------









(iv)     The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.
B.     Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
C.     Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY OTHER LAW.
D.     Jurisdiction; Waiver of Jury Trial. The provisions of Sections 10.15 and
10.16 of the Credit Agreement pertaining to consent to jurisdiction, service of
process, and waiver of jury trial are hereby incorporated by reference herein,
mutatis mutandis.
E.     Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Delivery of an executed counterpart of a signature page of
this Amendment by facsimile or in electronic format (e.g., “pdf” or “tif” file
format) shall be effective as delivery of a manually executed counterpart of
this Amendment.
[Remainder of this page intentionally left blank.]





IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.






TERRAFORM POWER, LLC
TERRAFORM POWER OPERATING, LLC
SUNEDISON CANADA YIELDCO MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ1 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ2 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ4 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ6 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ7 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ8 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ9 MASTER HOLDCO, LLC
SUNEDISON YIELDCO ACQ10, LLC
SUNEDISON YIELDCO CHILE MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG MASTER HOLDCO, LLC
SUNEDISON YIELDCO DGS MASTER HOLDCO, LLC
SUNEDISON YIELDCO DG-VIII MASTER HOLDCO, LLC
SUNEDISON YIELDCO ENFINITY MASTER HOLDCO, LLC
SUNEDISON YIELDCO NELLIS MASTER HOLDCO, LLC
SUNEDISON YIELDCO REGULUS MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 3 MASTER HOLDCO, LLC
SUNEDISON YIELDCO UK HOLDCO 4 MASTER HOLDCO, LLC
TERRAFORM CD ACQ MASTER HOLDCO, LLC
TERRAFORM FIRST WIND ACQ MASTER HOLDCO, LLC
TERRAFORM LPT ACQ MASTER HOLDCO, LLC
TERRAFORM POWER IVS I MASTER HOLDCO, LLC
TERRAFORM REC ACQ MASTER HOLDCO, LLC
TERRAFORM SOLAR MASTER HOLDCO, LLC
TERRAFORM SOLAR XVII ACQ MASTER HOLDCO, LLC
TERRAFORM THOR ACQ MASTER HOLDCO, LLC




By:    /s/ Andrea Rocheleau        
Name:    Andrea Rocheleau
Title:    General Counsel and Secretary






HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent






By:    /s/ Asma Alghofailey        
Name:    Asma Alghofailey
Title:    Vice President
HSBC BANK CANADA, as a Lender






By:    /s/ My Le            
Name:    My Le
Title:    Director, Global Banking


By:    /s/ Shu Wai Chu        
Name:    Shu Wai Chu
Title:    Vice President, Global Banking


BANK OF MONTREAL, Chicago Branch, as a Lender






By:    /s/ Paul Heikkila        
Name:    Paul Heikkila
Title:    Director

THE BANK OF NOVA SCOTIA, as a Lender






By:    /s/ Mathieu Leroux        
Name:    Mathieu Leroux
Title:    Associate Director


By:    /s/ Matthew Hartnoll        
Name:    Matthew Hartnoll
Title:    Director




NATIXIS, NEW YORK BRANCH, as a Lender






By:    /s/ Pierre Audrain        
Name:    Pierre Audrain
Title:    Managing Director




By:    /s/ Johnathan J. Kim        
Name:    Jonathan J. Kim
Title:    Managing Director

ROYAL BANK OF CANADA, as a Lender






By:    /s/ Fank Lambrinos        
Name:    Frank Lambrinos
Title:    Authorized Signatory
SUMITOMO MITSUI BANKING CORPORATION, as a Lender






By:    /s/ Carl Adams            
Name:    Carl Adams
Title:    Managing Director


7



